People v Smith (2016 NY Slip Op 01415)





People v Smith


2016 NY Slip Op 01415


Decided on February 25, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2016

Friedman, J.P., Sweeny, Saxe, Gische, JJ.


333 758/10

[*1]The People of the State of New York, Respondent,
vEugene Smith, Defendant-Appellant.


Cardozo Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Shannon Henderson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered September 4, 2013, convicting defendant, after a jury trial, of burglary in the first and second degrees and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant's mistrial motion made after a police witness made an inadvertent, fleeting reference that implied defendant's parole status. The court's prompt and thorough curative instructions were sufficient to prevent any prejudice (see e.g. People v Rubi, 19 AD3d 139, 140 [1st Dept 2005], lv denied 5 NY3d 809 [2005]; People v Branford, 220 AD2d 203 [1st Dept 1995], lv denied 87 NY2d 1017 [1996]).	In any event, any error was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 25, 2016
CLERK